Citation Nr: 9922334	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-20 508	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 decision of the Board of Veterans' 
Appeals (Board) denying service connection for prostate 
adenocarcinoma should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized service from January 1942 to July 
1942, and from February 1945 to June 1946.  He also was a 
prisoner of war (POW) from April 9, 1942 to July 21, 1942.

This matter comes before the Board based on a CUE motion as 
to the Board decision of April 23, 1998, which denied service 
connection for prostate adenocarcinoma.  At the time of the 
Board's denial of the moving party's motion for 
reconsideration in April 1998, the Board advised the veteran 
that it would also consider the veteran's motion as a request 
for revision of the Board's April 23, 1998, decision on the 
grounds of CUE.  Thereafter, in a letter dated in March 1999, 
the Board indicated that in view of the new regulations 
concerning CUE, the Board would not consider the motion for 
reconsideration unless the veteran informed the Board in 
writing that he wished for the Board to do so.  At this time, 
the Board observes that the record reflects that the Board 
received a letter from the veteran in May 1999, which 
specifically referred to the Board's correspondence of March 
1999, and which set forth specific grounds that the Board 
finds may be reasonably construed as claimed CUE with respect 
to the Board's decision of April 1998.  Consequently, the 
Board finds that the veteran has provided appropriate 
authority to have his earlier motion construed as a CUE 
motion, and that the Board may therefore proceed to the 
merits of this matter.  

The Board further notes that in the veteran's May 1999 letter 
asserting CUE, the veteran also raised the issue of 
entitlement to nonservice-connected disability pension.  This 
issue is referred back to the regional office (RO) for 
additional clarification and/or adjudication.


FINDING OF FACT

The April 1998 Board decision which denied service connection 
for prostate adenocarcinoma, correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.


CONCLUSION OF LAW

The April 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 7090-7091 
(February 12, 1999) (to be codified at 38 C.F.R. § 20.1400-
20.1411).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

With respect to the decision of April 1998, the Board first 
observes that at the time of the decision, the Board 
correctly noted the applicable statutes and regulations 
governing the issue of entitlement to service connection for 
prostate adenocarcinoma based on the evidence that was then 
of record.

Entitlement to service connection was noted to be predicated 
upon the veteran's submission of evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded under 38 U.S.C.A. §  5107(a) (West 
1991), and that a well grounded claim is a plausible claim, 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  It was also indicated that the Court has 
held that the three elements of a well grounded claim for 
service connection are: 1) evidence of a current disability 
as provided by a medical diagnosis; 2) evidence of incurrence 
or aggravation of a disease or injury in service, as provided 
by either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).  

In April 1998, the Board also noted that where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  It was further noted that a veteran cannot meet 
the burden of submitting a well-grounded claim merely by 
submitting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

At the time of the April 1998, it was noted that service 
connection might be established for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1997).  Service connection for adenocarcinoma might 
also be presumed if it was manifested to a degree of 10 
percent within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1997).  Moreover, since the 
veteran was a former POW, the Board appropriately considered 
the presumptive provisions for diseases specific to POW's, 
and observed that adenocarcinoma was not one of the diseases 
for which such presumption existed under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(c).

The Board also correctly considered the relevant evidence 
regarding the issue of entitlement to service connection for 
prostate adenocarcinoma which consisted of service medical 
and personnel records, and more recent VA and private medical 
records.  In this regard, the Board found that service 
medical records contained no diagnosis or treatment for 
prostate adenocarcinoma, and that a November 1945 processing 
affidavit was also negative for diagnosis or treatment for 
prostate adenocarcinoma.  In addition, it was found that on 
VA examination in January 1984, the clinical evaluation of 
the veteran's prostate was within normal limits, and that the 
veteran's October 1996 private medical records showed a 
diagnosis of prostate adenocarcinoma.

Noting that there was no medical opinion linking the 
diagnosis of prostate adenocarcinoma to service, and that 
prostate adenocarcinoma was neither a listed chronic, 
tropical or POW related disease under 38 C.F.R. § 3.309(c) 
nor shown within the presumptive one year period following 
service, the April 1998 Board decision concluded that the 
claim for service connection for prostate adenocarcinoma was 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).



II.  Analysis

In support of his allegation that there was CUE in the Board 
decision, the moving party has maintained that the Board 
failed to consider Cartright v. Derwinski, 2 Vet. App. 24 
(1991) and 38 C.F.R. § 3.304(d) and (e) (1998), for the 
proposition that service connection can be demonstrated not 
only through medical records, but also through lay evidence.  
In reaching its April 1998 decision, however, the Board 
squarely relied on more recent Court decisions which have 
further elaborated on the extent to which the veteran's lay 
evidence can well ground a claim, and found a lack of 
compliance with the nexus element under Caluza.   That 
decision of the Board was squarely consistent with the 
controlling case law.  The United States Court of Appeals for 
the Federal Circuit held in Collette v. Brown, 82 F. 3d 389 
(Fed.Cir. 1996) that 38 C.F.R. § 3.304(d) did not obviate the 
other requirements set forth in Caluza (i.e., currently 
disability and medical nexus); rather, the first sentence of 
section 1154(b) related only to incurrence-that is, "what 
happened [in service]" (Caluza, 7 Vet. App. at 507).  See 
Velez v. West, 11 Vet. App. 148, 154 (1998); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997).  

Similarly, 38 C.F.R. § 3.304(e) did not and does not contain 
language obviating the need for medical nexus evidence, and, 
in fact, it is noted that the final sentence of this 
regulation provides that "circumstances attendant upon the 
individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the POW experience."  

As to the use of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) to establish service connection, as of April 1998, 
it had also been held that unless the condition was of a type 
as to which a lay person's observation is competent, medical 
evidence would be required.  Savage v. Gober, 10 Vet. App. 
488 (1997). 

As the authority cited by the veteran does not reflect that 
the veteran's lay evidence could provide the nexus element of 
Caluza at the time of the April 1998 Board decision, the 
Board finds that the decision to deny the claim in April 1998 
as not well grounded constituted an appropriate application 
of the law to the facts then of record, and that specific 
consideration of the authority cited by the veteran at that 
time would not have changed the outcome in this matter.

Consequently, based on all of the above, the Board finds that 
the April 1998 decision was not clearly and unmistakably 
erroneous in denying the veteran's claim for service 
connection for prostate adenocarcinoma as not well grounded.


ORDER

The April 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


